Citation Nr: 1640464	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  10-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In November 2013, the Veteran testified via video conference from the RO before the undersigned.  In August 2014, the Board remanded the issue on appeal.  In May 2016, the Board remanded this appeal.  


FINDING OF FACT

Hypertension was not manifest during service or the initial post-service year and it is not otherwise attributable to service or etiologically related to service-connected disabilities.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein nor is hypertension proximately due to, the result of, or aggravated by service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a July 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, hypertension will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

A review of the STRs revealed no complaints, findings, treatment, or diagnosis of hypertension.  

For VA rating purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 at Note (1). 

The STRs contained one elevated blood pressure reading in April 1992 of 134/90.  However, there were no other such readings and no contemporaneous or subsequent diagnosis of hypertension.  

Post-service, the Veteran was afforded a VA examination in May 1995, within the initial year after service.  At that time, several blood pressure readings were recorded.  A sitting reading was 136/82, recumbent was 128/76, standing was 110/80, sitting after exercise was 142/86, and 2 minutes after exercise was 142/84. These readings did not reflect hypertension per 38 C.F.R. § 4.104, Diagnostic Code 7101 nor did the examiner diagnose hypertension. 

Private medical records reveal that as of at least 2005, the Veteran was diagnosed as having hypertension or a history of hypertension.  

The Veteran was then afforded two VA examinations.  A May 2015 VA examination diagnosed essential hypertension.  At that time, the Veteran reported that he had seen a cardiologist 10 years before and his blood pressure was high and he was put on medication.  He also indicated that his blood pressure was high during the military.  He stated that the week after he was discharged, he saw a retired Air Force Chief who reviewed his military medical records and said that his blood pressure was elevated in the military.  However, the Veteran indicated that he was never diagnosed or treated in-service for high blood pressure.  The examiner noted that the STRs including the enlistment and retirement examinations were silent for diagnosis, management or treatment of hypertension.  The examiner clarified that the inservice isolated blood pressure reading of 134/90 on April 20, 1992, did not constitute a diagnosis of hypertension.  The examiner also noted that hypertension was not diagnosed on the initial post-service examination.  The examiner opined that it is less likely than not that hypertension had its clinical onset during service or within one year of service, or is related to any inservice disease,  event, or injury.  The rationale was that the STRs were silent for hypertension and, as noted, the elevated reading alone did not constitute a diagnosis of hypertension.  The Veteran did not meet VA criteria for hypertension in-service.  Thereafter, hypertension was diagnosed at least 10 years post-service.  The examiner referred to hypertension risk factors specific to this Veteran included natural age, hyperlipidemia, family history, excessive alcohol consumption, and also that high sodium intake could not be excluded.

In June 2016, the Veteran was afforded another VA examination to address secondary service connection as he contended that his joint and bone limitations led to general inactivity, thereby increasing the likelihood of developing hypertension or aggravating pre-existing hypertension.  The examiner initially acknowledged those contentions.  The examiner indicated that the Veteran had essential hypertension which was controlled on oral medications.  The examiner indicated that the hypertension was not proximately due to, the result of, or aggravated by the service-connected disabilities (left and right shoulder disabilities, low back disability, left and right knee disabilities, left hip disability, right radial head fracture disability, and left wrist disability).  The examiner explained that there is no clinical correlation/nexus between Veteran's service-connected disabilities and hypertension as one does not cause the other, or vice-versa.  The examiner indicated that hypertension was diagnosed at least 10 years post-service and the Veteran had multiple risk factors to include natural age, hyperlipidemia, genetic/family history (Father), excessive alcohol consumption, and that the Veteran's dietary factors (i.e. high sodium intake) could not be excluded.  As such, it is less likely than not, that Veteran's joint and bone limitations led to general inactivity, thereby increasing the likelihood of his developing hypertension or aggravating pre-existing hypertension.  The examiner went on to discuss medical studies on hypertension with regard to the number of persons that have the disease and the risk factors.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the same examiner provided both medical opinions.  She was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The examiner discussed the inservice findings, the post-service findings, and current diagnosis, the service-connected disabilities, the Veteran's risk factors, and medical studies.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered the Veteran's own opinion that he had high blood pressure during service or immediately after service and/or that his service-connected disabilities resulted in or aggravated his hypertension because they rendered him inactive.  However, the Veteran's opinion by itself is outweighed by actual contemporaneous evidence in this case such as the Veteran's 1994 retirement physical and the 1995 post-service VA examination as well as the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record, considered the Veteran's contentions, and found against such a relationship between hypertension and service and/or service-connected disabilities.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  The Board finds the Veteran's assertions as to the existence of hypertension in service and/or within one year of service as well as his assertions regarding a purported relationship between his hypertension and his service-connected disabilities not to be credible in this case, and thus, not probative of the central issue of the etiology of the Veteran's hypertension.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for hypertension to include as secondary to service-connected disabilities is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


